                                       UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF MICHIGAN
                                              SOUTHERN DIVISION


IN RE: LARRY GENE DAVIS & PATRICE ANN HARLAN
                                                                        Case Number: 19-47469 PJS
                                                                        Chapter 13
Debtor.                                                                 Judge SHEFFERLY

________________________________

WILLIAM D. JOHNSON (P54823)
ACCLAIM LEGAL SERVICES, P.L.L.C.
8900 E. 13 Mile Rd.
Warren, MI 48093
 (248) 443-7033
_______________________________/


                                   Debtor’s Chapter 13 Confirmation Hearing Certificate
At the next confirmation hearing in this case, the debtor intends to: (check ONE of the following)

    1.    _X___ Request confirmation of the debtor’s plan, even through all timely objections have not been resolved. I have or will
          e-mail to the Trustee a proposed order confirming the plan, as required in paragraph 2 of the Chapter 13 Case Management
          Order. The parties are at an impasse in attempting to resolve these objections despite all reasonable efforts. The following
          are: (a.) the parties whose timely objections have not been resolved; (b) their unresolved objections; and (c) the legal and
          factual issues that must be resolved by the Court in connection with confirmation:


                  Trustee Objections:
                  1. Increase upon completion of domestic support obligation. Response: OCP will provide.
                  2. Direct payment of Ally Financial lease. Response: the OCP appropriately rejects the Debtor’s interest in the
                      lease.

                  Creditor #1: GM Financial/Americredit
                  Objections: Proposed value and interest rate. Response: Debtor anticipates resolving with the proposed OCP.


                                                                        /s/ Christopher W. Jones
                                                                        Christopher Jones P67955
                                                                        Acclaim Legal Services, P.L.L.C.
                                                                        8900 E. 13 Mile Road
                                                                        Warren, MI 48093
                                                                        248-443-7033
                                                                        filing@acclaimlegalservices.com




             19-47469-pjs         Doc 58      Filed 03/10/20        Entered 03/10/20 22:38:48              Page 1 of 1
